Citation Nr: 1508094	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae.

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress syndrome (PTSD) and a depressive disorder.

5.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and a depressive disorder.

6.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1977.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

With respect to the Veteran's psychiatric claim, the issue, as characterized on the title page of this decision, has been framed to include the larger issue of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include PTSD and a depressive disorder. 

When originally denied in a final rating decision of May 2004, the Veteran's claim for a psychiatric disorder was characterized solely as entitlement to service connection for PTSD.  The Veteran was subsequently denied service connection for a depressive disorder in a final September 2006 rating decision.  

Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the current claim on appeal.

The Veteran testified before the undersigned in December 2014.  A copy of the transcript is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to ensure a total review of the evidence. 

The issues of entitlement to service connection for an acquired psychiatric disability and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his December 2014 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a compensable rating for pseudofolliculitis barbae.

2.  The Veteran's current bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.

3. Tinnitus had its onset in or is otherwise attributable to service.  

4.  In a rating decision issued in May 2004, the RO denied service connection for PTSD essentially on the finding that the medical evidence failed to show a current diagnosis.  Although an appeal was initiated with the May 2004 rating decision, the Veteran failed to perfect the appeal and the decision became final.  

5.  In a September 2006 rating decision the RO denied service connection for a depressive disorder essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disabilities and service; the Veteran did not appeal and that decision became final.   

6.  The evidence received since the September 2006 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  Bilateral hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The September 2006 rating decision that denied service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

5.  New and material evidence has been received since the September 2006 denial of service connection for an acquired psychiatric disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal- Pseudofolliculitis Barbae

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran indicated his desire to withdraw his appeal regarding the issue of entitlement to a compensable rating for pseudofolliculitis barbae at his December 2014 BVA hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II. Service Connection- Hearing Loss and Tinnitus 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss and tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus; he attributes his current disabilities to noise exposure in service.    

Hearing Loss

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2014).

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  A January 2014 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
45
50
LEFT
15
25
30
40
50

Speech audiometry revealed speech recognition ability of 92 percent in his right and left ears.  The diagnosis was bilateral sensorineural hearing loss.  

In considering in-service incurrence, the Board notes that the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a hearing disability.  Additionally, his November 1976 separation examination reflects a normal clinical evaluation of his ears.  Audiometric testing reflected normal hearing thresholds.  Hearing loss was not diagnosed.  The Veteran denied complaints of ear trouble and hearing loss in a report of medical history completed at that time.  A March 1977 DA Form 3082 signed by the Veteran attested that there had been no changes in his medical condition since his last separation examination.

The Board has considered the Veteran's contentions that he was exposed to loud noises in service.  However, there is no indication that such exposure resulted in a hearing loss disability.  As was noted above, the Veteran's separation examination did not indicate any abnormalities with respect to the Veteran's ears upon separation.  His separation examination also reflected normal audiometric results.   

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss is causally related to active service for the reasons discussed below.

First, the post-service evidence does not reflect complaints of bilateral hearing loss until his August 2012 claim, over 30 years following separation from service.  This objective evidence simply does not reflect continuity of symptomatology.  Moreover, as the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss within one year of service discharge, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  38 C.F.R. § 3.309 (2014).  

With respect to his hearing loss claim, notwithstanding the absence of documented post-service symptomatology related to his bilateral hearing loss for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his hearing loss since active duty service.  The Veteran's reported history of continued symptomatology since active service has been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As noted above, records do not reflect hearing problems until August 2012 when he filed his claim.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time (in this case, many decades) after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran is competent to report that he has experienced hearing issues since service, he has provided no explanation as to why he delayed filing a claim for over 30 years.  

Importantly, although he filed a claim for service connection for an ulcer in March 1977 immediately following separation from service in 1977, it was not until August 2012 that he filed a claim for bilateral hearing loss.  

The fact that the Veteran was aware of the VA benefits system, sought out a claim for another disability, but made no reference to his purported history of hearing loss since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1977, but did not file a claim for this problem under 2012, notwithstanding his statement that he has had this problem for many years.

Had the Veteran been experiencing hearing loss at that time, there seems to be no reason why the Veteran would not have identified this disability.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his ears were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of sensorineural hearing loss since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to active duty.    

To fully address the Veteran's concerns, a VA examination was undertaken in January 2014 to specifically address the Veteran's hearing loss claim.  Following a review of the claims file, interview of the Veteran, and audiometric testing, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  

The VA examiner stated that the Veteran's enlistment examination and separation examination reflect normal audiometric thresholds and there are no significant shifts from enlistment to separation.  The VA examiner noted that the Veteran had served in personnel and had reported that he worked in supply with no combat firing of weapons.  The VA examiner considered the Veteran's  post military employment working on the railroads for over 14 years, day labor/construction/ plant work for about 14 years as well and some security work after that or during that.  The VA examiner stated that with service in the army in low noise areas, post military activities around noise and no significant shifts from enlistment to separation to indicate noise induced loss it was her opinion that his hearing loss is less likely as not due to military noise exposure.  There is no contradicting medical evidence of record.  

The Board finds that the January 2014 VA examination and opinion are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has hearing loss that is related to his active service, as a lay person he is not competent to relate any current diagnosis of sensorineural hearing loss to his active service, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the examiner. 

In sum, while the Veteran has been diagnosed with sensorineural hearing loss post-service, the January 2014 VA examiner has competently opined that it is less likely than not that the Veteran's current bilateral sensorineural hearing loss is related to his active service.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran testified at his December 2014 BVA hearing that he suffers from tinnitus in both ears due to in-service noise exposure.  He reported that his tinnitus started in boot camp and it continues to the present.  
	
Tinnitus is unlike many disorders in that the Veteran is competent to self-diagnose this disorder despite having no medical training, and it is not a disorder that requires a determination that is 'medical in nature.'  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Rather, as a disorder that is identified purely on perceived symptoms, he is competent to testify about the presence of tinnitus, if his testimony is credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that although a January 2014 VA examiner opined that the Veteran's tinnitus is not related to service, a rationale specific to the etiology of tinnitus was not provided.  Rather, the VA examiner provided the same opinion she had provided regarding the etiology of the Veteran's bilateral loss.  Therefore the Board finds that this opinion is not persuasive.

The Board has considered remanding this issue to the RO.  The Board has considered that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.

While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent testimony, the inherently subjective nature of audiological symptomatology and his service that included some noise exposure, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted.  Further development is simply not warranted in this limited case. 

III.  New and Material Evidence

In a rating decision issued in May 2004, the RO denied service connection for PTSD essentially on the finding that the medical evidence failed to show a current diagnosis.  Although an appeal was initiated with the May 2004 rating decision, the Veteran failed to perfect the appeal and the decision became final.  The Veteran subsequently filed a claim for a depressive disorder in May 2006.  In a September 2006 rating decision the RO denied service connection for a depressive disorder essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service; the Veteran did not appeal and that decision became final.  The Veteran filed a claim to reopen in October 2007.

The evidence received since the September 2006 RO rating decision includes a July 2012 VA mental health treatment record which notes that the Veteran is a non-combat theater veteran with PTSD based on having witnessed a friend killed on the firing range.  Significantly, the Veteran's stressor has still not been confirmed.  Nevertheless, as the additional evidence relates to the unestablished fact of nexus necessary to substantiate the claim, as it is neither cumulative nor redundant of evidence already of record, and as it raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received and reopening of the claim is warranted.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

IV.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for service connection for an acquired psychiatric disability is being reopened and his claim for service connection for tinnitus is being granted, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

With respect to his service connection claim for bilateral hearing loss, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in November 2012 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records and Social Security Administration (SSA) records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded an examination for his hearing loss claim in January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim for hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

The Board has considered the Veteran's testimony at his December 2014 BVA hearing that an additional examination is warranted because his hearing had worsened since his last examination.  The Board finds that an additional examination is not warranted, as noted above the January 2014 is adequate. Moreover, even if the Veteran's hearing has worsened in severity (there is no question the Veteran has a hearing loss disability for VA purposes) the critical question in this case is whether the Veteran's hearing loss is related to service.  The January 2014 VA examiner thoroughly answered this question and an additional examination is not required.

Discussion of the Veteran's December 2014 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In this regard, the Board has reviewed his statements in great detail.  His statements as to why he believes he has these problems, and why they are related to active service, are at best unclear at some points.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for entitlement to a compensable rating for pseudofolliculitis barbae is dismissed without prejudice.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability has been received, to this extent, the appeal is granted.


REMAND

As noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is necessary prior to adjudication of his claim for an acquired psychiatric disability.  



Acquired Psychiatric Disability

The Veteran has asserted, since his original claim for PTSD in 2003, that he suffers from an acquired psychiatric disability related to witnessing a fellow service member's accidental death at a military shooting range.  The Veteran has submitted a corroborating statement from another soldier L. E. attesting that both he and the Veteran witnessed the March 1974 accident at Fort Knox, Kentucky.  Although the Veteran says he was friends with the service member who was killed he can only remember his last name of "Edwards."  The corroborating statement from L.E. additionally asserts that the solider killed went by "Edwards."  A review of the Veteran's personnel records reflects that another solider, named K. R. Edwards, served with the Veteran and L.E.  

A February 2014 Defense Personnel Records Information Retrieval System (DPRIS) search noted that they were unable to locate any unit records pertaining to the 15th Adjutant General Replacement Detachment in Fort Knox, Kentucky for the calendar year 1974.  They noted that since the Veteran had not provided a name of the victim they were unable to document the deceased solider that the Veteran refers to in his claim.  It was suggested that a search be made to the US Army Crime Records Center and possibly a morning report search could be completed.  The Board finds that these searches should be completed.  Only if the Veteran's stressor is verified should a VA examination be completed. 

Sleep Apnea

The Veteran is claiming service connection for sleep apnea, to include as secondary to an acquired psychiatric disability.  As the Veteran's acquired psychiatric disability claim is being remanded for further development, the Board will hold this claim in abeyance pending completion of the development discussed below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the U.S. Army Crimes Records Center (27130 Telegraph Rd. Quantico, Virginia 22134), or the appropriate repository of records, to obtain a copy of any line of duty investigation, Criminal Investigation Division investigation, or any other investigation, into the death of K. R. Edwards or any other service member with the last name "Edwards" from an accidental shooting death at Fort Knox, Kentucky in March 1974 at a shooting range, while assigned to the 15th Adjutant General Replacement Detachment, 1st Cavalry Division. Associate all obtained records with the claims file.

2.  Obtain verification if possible (i.e. military police reports, newspaper obituaries, morning reports, Fort Knox news dispatch) of the death of service member "Edwards" assigned to Ft. Knox, Kentucky who was allegedly killed in a March 1974 accident at a shooting range at Fort Knox.  Associate all obtained records with the claims file.

In this regard, the Veteran himself is asked to work on this issue in order to expedite this case. 

3.  If the Veteran's stressor is verified the Veteran should be afforded a VA mental examination and etiological opinion.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


